Van Wyok, J. (concurring).
Under the contract set forth in the second paragraph of the complaint, and not denied by the answer, the plaintiff was not bound to first pursue the principal debtors to judgment and execution, as a condition precedent to his cause of action against defendant; moreover," if he was, the evidence was sufficient to permit of a finding by the jury that the defendant had waived the condition as to certain of the debtors whose debts aggregated $315.50, and it would seem that the jury had so found by returning a verdict for only $157.75, just one-half of such debts, as the plaintiff sought by pleading and evidence to hold defendant liable for one-half of all of certain uncollectible debts aggregating $480. This verdict cannot be reviewed here as regards the weight of evidence, because there is no certificate that the case on appeal contains all the evidence.
The judgment and order should be affirmed, with costs.
Judgment affirmed.